      Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 1 of 12. PageID #: 121




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KENTA SETTLES,                                  )
                                                 )   CASE NO. 1:20-cv-01288
        Plaintiff,                               )
                                                 )
 v.                                              )   JUDGE DONALD C. NUGENT
                                                 )
 MICHAEL MALAK, et al.,                          )
                                                 )
         Defendants.                             )

                            STIPULATED PROTECTIVE ORDER
        The parties to this Stipulated Protective Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1. Scope. All documents produced in the course of discovery, including initial disclosures,

all responses to discovery requests, all deposition testimony and exhibits, other materials which

may be subject to restrictions on disclosure for good cause and information derived directly

therefrom (hereinafter collectively “documents”), shall be subject to this Order concerning

confidential information as set forth below. As there is a presumption in favor of open and public

judicial proceedings in the federal courts, this Order shall be strictly construed in favor of public

disclosure and open proceedings wherever possible. The Order is also subject to the Local Rules

of this District and the Federal Rules of Civil Procedure on matters of procedure and calculation

of time periods.

       2. Form and Timing of Designation. A party may designate documents as confidential

and restricted in disclosure under this Order by placing or affixing the words “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” on the document in a manner that will not interfere with

the legibility of the document and that will permit complete removal of the CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER designation. Documents shall be designated
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 2 of 12. PageID #: 122




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER prior to or at the time of the

production or disclosure of the documents. When electronically stored information is produced

which cannot itself be marked with the designation CONFIDENTIAL the physical media on which

such electronically stored information is produced shall be marked with the applicable designation.

The party receiving such electronically stored information shall then be responsible for labeling

any copies that it creates thereof, whether electronic or paper, with the applicable designation. By

written stipulation the parties may agree temporarily to designate original documents that are

produced for inspection CONFIDENTIAL even though the original documents being produced

have not themselves been so labeled. All information learned in the course of such an inspection

shall be protected in accordance with the stipulated designation. The copies of documents that are

selected for copying during such an inspection shall be marked CONFIDENTIAL, as required

under this Order and thereafter the copies shall be subject to protection under this Order in

accordance with their designation. The designation CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order.

       3.      Documents Which May be Designated CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL – SUBJECT

TO PROTECTIVE ORDER upon making a good faith determination that the documents contain

information protected from disclosure by statute or that should be protected from disclosure as

confidential personal information, medical or psychiatric information, trade secrets, personnel

records, or such other sensitive commercial information that is not publicly available. Public

records and other information or documents that are publicly available may not be designated as

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.



                                                 2
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 3 of 12. PageID #: 123




       4.     Depositions. Deposition testimony shall be deemed CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER only if designated as such. Such designation shall be

specific as to the portions of the transcript or any exhibit to be designated as CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER. Thereafter, the deposition transcripts and any those

portions so designated shall be protected as CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER, pending objection, under the terms of this Order.

       5.     Protection of Confidential Material.

              (a)    General Protections. Documents designated CONFIDENTIAL –

              SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or

              disclosed by the parties, counsel for the parties or any other persons identified in ¶

              5(b) for any purpose whatsoever other than to prepare for and to conduct discovery

              and trial in this action, including any appeal thereof.

              (b)    Limited Third-Party Disclosures. The parties and counsel for the parties

              shall not disclose or permit the disclosure of any CONFIDENTIAL – SUBJECT

              TO PROTECTIVE ORDER documents to any third person or entity except as set

              forth in subparagraphs (1)-(5). Subject to these requirements, the following

              categories of persons may be allowed to review documents that have been

              designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

                     (1)     Counsel. Counsel for the parties and employees and agents of

                             counsel who have responsibility for the preparation and trial of the

                             action;

                     (2)     Parties. Parties and employees of a party to this Order;




                                                3
Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 4 of 12. PageID #: 124




               (3)     Court Reporters and Recorders. Court reporters and recorders

                       engaged for depositions;

               (4)     Consultants,     Investigators,    and    Experts.       Consultants,

                       investigators, or experts (hereinafter referred to collectively as

                       “experts”) employed by the parties or counsel for the parties to assist

                       in the preparation and trial of this action or proceeding, but only

                       after such persons have completed the certification contained in

                       Attachment A, Acknowledgment of Understanding and Agreement

                       to Be Bound; and

               (5)     Others by Consent. Other persons only by written consent of the

                       producing party or upon order of the Court and on such conditions

                       as may be agreed or ordered. All such persons shall execute the

                       certification contained in Attachment A, Acknowledgment of

                       Understanding and Agreement to Be Bound.

        (c)    Control of Documents. Counsel for the parties shall take reasonable and

        appropriate measures to prevent unauthorized disclosure of documents designated

        as CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain

        the originals of the forms signed by persons acknowledging their obligations under

        this Order for a period of 1 year after dismissal of the action, the entry of final

        judgment and/or the conclusion of any appeals arising therefrom.

        (d)    Copies. Prior to production to another party, all copies, electronic images,

        duplicates, extracts, summaries or descriptions (hereinafter referred to collectively

        as “copies”) of documents designated as CONFIDENTIAL – SUBJECT TO



                                          4
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 5 of 12. PageID #: 125




               PROTECTIVE ORDER under this Order, or any individual portion of such a

               document, shall be affixed with the designation “CONFIDENTIAL – SUBJECT

               TO PROTECTIVE ORDER” if the word does not already appear on the copy. All

               such copies shall thereafter be entitled to the protection of this Order. The term

               “copies” shall not include indices, electronic databases or lists of documents

               provided these indices, electronic databases or lists do not contain substantial

               portions or images of the text of confidential documents or otherwise disclose the

               substance of the confidential information contained in those documents.

               (e)     Inadvertent Production.       Inadvertent production of any document or

               information without a designation of “CONFIDENTIAL – SUBJECT TO

               PROTECTIVE ORDER” shall be governed by Fed. R. Evid. 502.

       6.      Filing of CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

Documents Under Seal. Absent a statute or an order of this Court, documents may not be filed

under seal. See L.R.5.2; Electronic Filing Policies and Procedures Manual Section 16. Neither this

Stipulated Protective Order nor any other sealing order constitutes blanket authority to file entire

documents under seal. Only confidential portions of relevant documents are subject to sealing. To

the extent that a brief, memorandum or pleading references any document marked as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” then the brief, memorandum or

pleading shall refer the Court to the particular exhibit filed under seal without disclosing the

contents of any confidential information. If, however, the confidential information must be

intertwined within the text of the document, a party may timely move the Court for leave to file

both a redacted version for the public docket and an unredacted version for sealing.




                                                 5
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 6 of 12. PageID #: 126




       Absent a court-granted exception based upon extraordinary circumstances, any and all

filings made under seal shall be submitted electronically and shall be linked to this Stipulated

Protective Order or other relevant authorizing order. If both redacted and unredacted versions are

being submitted for filing, each version shall be clearly named so there is no confusion as to why

there are two entries on the docket for the same filing.

       If the Court has granted an exception to electronic filing, a sealed filing shall be placed in

a sealed envelope marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.” The

sealed envelope shall display the case name and number, a designation as to what the document

is, the name of the party on whose behalf it is submitted, and the name of the attorney who has

filed the sealed document. A copy of this Stipulated Protective Order, or other relevant authorizing

order, shall be included in the sealed envelope.

       Any and all documents that may have been subject to sealing during discovery or motion

practice will not enjoy a protected or confidential designation if the matter comes on for hearing,

argument, or trial in the courtroom. The hearing, argument, or trial will be public in all respects.

       7.      Challenges by a Party to Designation as Confidential. Any “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” designation is subject to challenge by any party or non-

party with standing to object (hereafter “party”). Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet and

confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming or waiving the CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

designation as to any documents subject to the objection, the designating party shall serve on all

parties a notice specifying the documents and the nature of the agreement.




                                                   6
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 7 of 12. PageID #: 127




        8.      Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER shall be by

motion under Local Rule 7.1 and any other procedures set forth in the presiding judge’s standing

orders or other relevant orders. Nothing in this Order or any action or agreement of a party under

this Order limits the Court’s power to make any orders that may be appropriate with respect to the

use and disclosure of any documents produced or use in discovery or at trial.

        9.      Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any document that

may be introduced by any party during the trial. If a party intends to present at trial

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER documents or information derived

therefrom, such party shall provide advance notice to the other party at least five (5) days before

the commencement of trial by identifying the documents or information at issue as specifically as

possible (i.e., by Bates number, page range, deposition transcript lines, etc.) without divulging the

actual CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER documents or information. The

Court may thereafter make such orders as are necessary to govern the use of such documents or

information at trial.

        10.     Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect. Unless otherwise agreed or ordered, this Order

                        shall remain in force after dismissal or entry of final judgment not subject

                        to further appeal.

                (b)     Return of CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                        Documents. Within thirty days after dismissal or entry of final judgment

                        not subject to further appeal, all documents treated as CONFIDENTIAL –



                                                 7
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 8 of 12. PageID #: 128




                      SUBJECT TO PROTECTIVE ORDER under this Order, including copies

                      as defined in ¶ 5(d), shall be returned to the producing party unless: (1) the

                      document has been offered into evidence or filed without restriction as to

                      disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to

                      documents bearing the notations, summations, or other mental impressions

                      of the receiving party, that party elects to destroy the documents and

                      certifies to the producing party that it has done so. Notwithstanding the

                      above requirements to return or destroy documents, counsel may retain

                      attorney work product, including an index which refers or relates to

                      information designated CONFIDENTIAL – SUBJECT TO PROTECTIVE

                      ORDER, so long as that work product does not duplicate verbatim

                      substantial portions of the text or images of confidential documents. This

                      work product shall continue to be CONFIDENTIAL – SUBJECT TO

                      PROTECTIVE ORDER under this Order. An attorney may use his or her

                      work product in a subsequent litigation provided that its use does not

                      disclose or use CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                      documents.

              (c)     Return of Documents Filed under Seal. After dismissal or entry of final

                      judgment not subject to further appeal, the Clerk may elect to return to

                      counsel for the parties or, after notice, destroy documents filed or offered at

                      trial under seal or otherwise restricted by the Court as to disclosure.

       11.    Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the



                                                 8
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 9 of 12. PageID #: 129




subject matter. Motions to modify this Order shall be served and filed under Local Rule 7.1 and

the presiding judge’s standing orders or other relevant orders.

         12.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER by counsel or

the parties is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

         13.   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

         So Ordered.

         ENTERED this ____ day of ______________, 2020.



                                                     ___________________________________
                                                     Honorable Donald C. Nugent
                                                     United States District Court Judge




                                                 9
   Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 10 of 12. PageID #: 130




WE SO MOVE:                                        WE SO MOVE:

/s/ Jeremy A. Tor (per 7/20/2020 email consent)    /s/ Daniel J. Rudary
Dennis Landsdowne (0026036)                        Daniel J. Rudary (0090482)
Nicholas A. Dicello (0075745)                      Justin M. Lovdahl (0096958)
Jeremy A. Tor (0091151)                            BRENNAN, MANNA & DIAMOND, LLC
SPANGENBERG SHIBLEY                                75 E. Market Street
  & LIBER LLP                                      Akron, OH 44308
1001 Lakeside Avenue East, Suite 1700              Telephone: (330) 253-5060
Cleveland, OH 44114                                Fax: (330) 253-1977
Telephone: (216) 696-3232                          E-mail:djrudary@bmdllc.com
Fax: (216) 696-3924                                       jmlovdahl@bmdllc.com
Email: dlansdowne@spanglaw.com
        ndicello@spanglaw.com                      Robert A. Hager (0040196)
        jtor@spanglaw.com                          BRENNAN, MANNA & DIAMOND, LLC
                                                   200 Public Square, Ste. 3270
Counsel for Plaintiff, Kenta Settles               Cleveland, OH 44114
                                                   Telephone: (216) 658-2155
                                                   Facsimile: (216) 658-2156
                                                   Email: rahager@bmdllc.com

                                                   Timothy J. Riley (0042007)
                                                   Office of the Law Director
                                                   City of Garfield Heights
                                                   5407 Turney Road
                                                   Garfield Heights, OH 44125
                                                   Telephone: (216) 475-0824
                                                   Facsimile: (216) 475-1124
                                                   Email: triley@garfieldhts.org

                                                   Counsel for Defendants Michael Malak,
                                                   Robert Pitts, Brian Regovich, Rob Jarzembak,
                                                   William Gall, Todd Vargo, and the City of
                                                   Garfield Heights




                                                  10
      Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 11 of 12. PageID #: 131




                                      ATTACHMENT A

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KENTA SETTLES,                                 )
                                                )   CASE NO. 1:20-cv-01288
         Plaintiff,                             )
                                                )
 v.                                             )   JUDGE DONALD C. NUGENT
                                                )
 MICHAEL MALAK, et al.,                         )
                                                )
         Defendants.                            )


                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

__________ in the above-captioned action and attached hereto, understands the terms thereof, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Northern District of Ohio in matters relating to the Protective Order and

understands that the terms of the Protective Order obligate him/her to use documents designated

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER in accordance with the Order solely

for the purposes of the above-captioned action, and not to disclose any such documents or

information derived directly therefrom to any other person, firm or concern.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name: ______________________________

Job Title: ____________________________

Employer: ___________________________
     Case: 1:20-cv-01288-DCN Doc #: 16 Filed: 07/22/20 12 of 12. PageID #: 132




Business Address:_____________________

                       ______________________

                       ______________________


Date: ______________                        ______________________________________
                                            -Signature

4816-5888-8899, v. 2




                                                12
